IN THE
                                   TENTH COURT OF APPEALS

                                            No. 10-15-00124-CR

JUSTIN GLENN REYNOLDS,
                                                                                Appellant
    v.

THE STATE OF TEXAS,
                                                                                Appellee



                                   From the County Court at Law
                                       Navarro County, Texas
                                     Trial Court No. C35736-CR


                                                   ORDER


           A jury convicted Appellant Justin Reynolds of the offenses of possession of a

controlled substance. The trial court assessed punishment at 25 years confinement.

           Counsel for Appellant filed a motion to withdraw and Anders1 brief in this appeal.

Counsel did not send Appellant a Motion for Pro Se Access to the Appellate Record in

accordance with the Court of Criminal Appeals’ opinion in Kelly v. State. See Kelly v. State,


1   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
436 S.W.3d 313, 315, 320 (Tex. Crim. App. 2014). Counsel’s letter to Appellant states in

one paragraph that she sent copies of the Clerk’s and Reporter’s records to Appellant.

However, in a later paragraph, she instructs Appellant that he may request a free copy of

the record from the district clerk and provides the address of the district clerk’s office.

This Court received a letter from Appellant stating that he did not receive a copy of the

record from counsel. In the letter, Appellant seeks access to the record.

        In accordance with Stanley v. State, ___ S.W.3d ___, 2015 WL 2169874 (Tex. App.—

Waco May 7, 2015, order) (per curiam), counsel is ORDERED to obtain and send

Appellant, within 14 days from the date of this order, copies of the clerk’s and reporter’s

records and to simultaneously notify this Court, the State, the trial court, and the trial

court clerk when counsel has completed this task. In the event that the record made

available to Appellant must be returned to the trial court clerk, counsel must notify

Appellant and this Court of that fact.

        Counsel is reminded that there are certain rules and statutes that prohibit certain

sensitive or illegal information from being included in a public record. See TEX. R. APP.

P. 9.10. If counsel has identified any such information while conducting the review of the

record as necessary to prepare the Anders brief in support of counsel’s motion to

withdraw, counsel should take appropriate steps to redact or in some manner remove

that information from the copy of the record that is being provided to Appellant.




Reynolds v. State                                                                    Page 2
        Appellant is ORDERED to file his pro se response to counsel’s Anders brief2 within

30 days from the date counsel sends notice to the Court that the record has been

forwarded to Appellant, unless the due date is extended by order of this Court upon

proper and timely motion by Appellant. If counsel notifies Appellant and this Court that

the record being provided to Appellant was obtained from the trial court clerk and must

be returned thereto, Appellant is ORDERED to not take the record apart or mark on or

modify the record.

        If the record must be returned to the trial court clerk, so that its return to the trial

court clerk can be monitored and enforced, Appellant is ORDERED to send the record to

this Court with Appellant’s response. If no response is filed, but nevertheless, the record

must be returned to the trial court clerk, Appellant is ORDERED to send the record to

this Court within 45 days of the date the attorney sends notice to the Court that the record

was forwarded to the Appellant, unless the due date is extended by order of this Court

upon proper and timely motion by Appellant.

        Appellant’s failure to comply with this Order, including the failure to send the

record to this Court within the time specified, if herein required, may result in the

dismissal of the appeal under our inherent authority upon the presumption that the

record was obtained under false pretense and with no intent to pursue the appeal but

instead was obtained for the purposes of delay.




2Appellant states in the motion that he is asserting his right to file a pro se appeal. We construe this to
mean that he desires to file a pro se response to counsel’s Anders brief.

Reynolds v. State                                                                                   Page 3
                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed December 3, 2015
Do not publish




Reynolds v. State                                      Page 4